 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   REYNA MCGOVERN, on behalf of                         Case No.: 18-CV-1794-CAB-LL
     herself and all others similarly situated,
11
                                         Plaintiff,       ORDER RE MOTION TO CERTIFY
12                                                        INTERLOCUTORY APPEAL
     v.
13
     U.S. BANK N.A.,                                      [Doc No. 29, 35]
14
                                       Defendant.
15
16
17         On January 25, 2019, the Court granted Defendant’s motion to compel arbitration
18   and stayed this case pending completion of the arbitration. Plaintiff subsequently moved
19   to certify that order for an interlocutory appeal. In their papers, the parties agreed that the
20   issues Plaintiff seeks to raise on appeal are similar or identical to those being considered
21   by the Ninth Circuit in McCardle v. AT&T Mobility LLC, Ninth Circuit Case No. 17-17246,
22   which has been argued and is under submission. On March 19, 2019, the Court issued an
23   order setting a teleconference to discuss whether, instead of an interlocutory appeal, the
24   most efficient use of judicial resources would be to delay any individual arbitration
25   between the parties until the Ninth Circuit issues a ruling in McCardle. In apparent
26   agreement with the Court, the parties now jointly move to delay resolution of the motion
27   for interlocutory appeal or institution of individual arbitration by Plaintiff until after the
28   Ninth Circuit issues its mandate in McCardle.

                                                      1
                                                                                   18-CV-1794-CAB-LL
 1        Accordingly, it is hereby ORDERED as follows:
 2        1. The motion regarding pending motion for interlocutory appeal is GRANTED IN
 3           PART;
 4        2. Plaintiff’s motion to certify an interlocutory appeal is DENIED without
 5           prejudice to refiling following a motion for reconsideration of the order
 6           compelling arbitration, if such a motion is warranted based on the Ninth Circuit’s
 7           holding in McCardle;
 8        3. Within 10 days following the issuance of the mandate in McCardle, the parties
 9           shall submit a joint status conference statement, apprising the Court of their
10           respective positions, proposing any briefing schedule believed to be necessary,
11           and requesting, if appropriate, a telephonic conference with the Court;
12        4. Until the Court acts upon the status conference statement described in Paragraph
13           3, Plaintiff shall refrain from filing any individual arbitration against U.S. Bank;
14        5. U.S. Bank will not advance the delay in initiating arbitration resulting from this
15           agreement as a defense in any proceeding before the arbitrator or this Court; and,
16        6. This case remains STAYED until further order from the Court.
17        It is SO ORDERED.
18   Dated: March 26, 2019
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                18-CV-1794-CAB-LL
